Bellows, J.
The indictment alleges, that a town meeting for the choice of two Representatives to the General Court, on the tenth day of March 1863, was duly holden; at which said town meeting the inhabitants of said Ward legally qualified to vote therein were also called on to give in their votes for sundry other officers, and, among them, for a Representative in the Congress of the United States from Congressional District Number One.
It is objected by the respondent, that this part of the indictment is defective, because it does not aver that the meeting was called by proper authority, and therefore that no legal meeting is shown. But we think that it is not necessary to set forth the authority by which the meeting is called, or the manner of calling it. It is alleged that a town meeting was duly holden, and that is sufficient; and it is for the prosecutor to sustain the allegation by proof of a legal warning. Nor is there anything in the nature of the case, that requires, by way of notice to the respondent, a statement of the authority under which the meeting is called. On the contrary,the difference in the mode of calling such meetings, or the authority under which they are called,is but slight; and the whole in all cases becomes matter of record, and accessible to every one. And it stands much like indictments for not repairing highways, where it is held that it is sufficient to allege that it is a highway, without stating by what authority or when it was established. 3 Ch. Cr. Law, 570, 2 Saund. Rep. 158,N. 4; Aspindall v. Brown,3 T. R. 265. And such is our practice.
So, in the case of bribery of a judge or other officer, it is not necessary to show by what authority such officer was appointed. Wharton’s Precedents, 594, and notes. So, in the case of the forgery of a bank *286note, it is not necessary that the indictment should show by what authority the bank was created. 3 Chitty, Cr. Law, 810.
In the case of indictments for fraudulent voting at elections, the form’s do not state the authority under which the elections were held. Wharton’s Prec. 596-7, and notes. And the same principle is recognized in State v. Randles, 7 Humph. Tenn. Rep. 9; Com v. Silsbee, 9 Mass. 417; Com v. Shaw, 7 Met. 52. The case of State v. Bailey, 21 Maine Reports, 62, is directly in point, it being held, that it was sufficient to allege that the legal voters were convened, according to the constitution and laws of the State, in legal town meeting, for the choice of town officers, without stating that it was called by warrant of the selectmen, &c.
It is also objected, that it does not appear that the meeting was called or holden for the choice of a Representative to Congress, or for the purpose of voting for that officer. On that point, after alleging that a town meeting for the election of two Representatives to the General Court was duly holden, the indictment goes on to allege, that, at said meeting the inhabitants qualified to vote in said Ward, were also called on to give in their votes for Member of Congress, &c. This, we think, may well be regarded as descriptive of the purpose for which the meeting was warned, that is, in the ordinary language of the warrant, to bring in their votes for Member of Congress, &c., and not, that, ata meeting' called for another purpose, the voters were called on to give in their votes, &c. Such a construction of the language of theindictment would be unreasonable, and. wholly uncalled for.
The allegation, that the defendant did, then and there, at said election, give in a vote for Representative to Congress, is, we think, a sufficient allegation, that he gave in a vote within the meaning of the statute — being in fact in the language of the statute itself — and also that it was at the election in Ward Three, the terms, then and there, fixing it very clearly.
We perceive no objections to the instructions given to the jury, nor does this point appear to be insisted upon by the respondent’s counsel.
We think, there was evidence from which the jury might legally find that the respondent was not a voter in Ward Three. His residence, so far as that Ward was concerned, was shown from the time of his enlistment into the Second Regiment N. H. Volunteers, until the election in question, which was in March 1863 ; and although no evidenee as to his residence previous to his enlisting, was adduced on either side, we think there was evidence tending to prove that he was not a voter in that Ward at the election in March 1863. It tended clearly to show that he had not actually resided in that Ward for the six months preceding the election; and it was for the respondent to show that the absence, which had in fact lasted nearly two years, was temporary. On the contrary, it appeared,that, on his return from the service, in June 1862, he went to board in Ward One, and there remained until the latter part of December of that year, — a period of nearly or quite six months, — and the jury might legally have found that he was so residing with the intention *287of making it bis borne, or, at least, without an intention to go to Ward Three to reside; especially as it did not appear that he had before resided there. The fact, that he did afterwards marry a resident of Ward Three and go there to live, was merely evidence to be weighed by the jury, as it was not long enough before the election, of itself to entitle him to vote. School District v. Davis, 44 N. H. 398.
We think that there was evidence from which it was competent to find that the respondent voted for Marcy for Representative to Congress. The evidence tends clearly to show that he voted for Marcy for some office; that votes for the office of Representative to Congress were cast for Marcy, and for no other office, and that the number of such votes for him corresponded with the whole number checked including the name of the defendant. This, we think, ivas sufficient, and there must be

Judgment on the verdict.